Whiteteld, O. J.,
delivered the opinion of the court.
This court exercises no ecclesiastical jurisdiction. It accepts what the highest ecclesiastical authority in each church promulgates as the faith and practice of that church; that authority, under Baptist polity, being each separate Baptist church. If we were called on in this case to say for ourselves what Baptist faith or creed is, we should decline to do so, for so to do would be to exercise ecclesiastical jurisdiction. This was a proposition settled in the case of Smith v. Charles, 24 So. Rep., 968, decided at last term. But the property rights of all churches are within *501tbe protection of tbis court, as are tbe property rights of citizens of every class. There is no need here for any declaration as to what Baptist creed or faith is. Tbe appellees have relieved ns of all difficulty on that score. They have themselves, by their own voluntary act — that is to say, by their declaration solemnly made on the minutes of their church — declared: (1) That they repudiated the name “Baptist,” and adopted in its stead the “Church of God”; (2) that they repudiated the name “Mount Helm,” and adopted instead the name “Tabernacle of Christ,” thus changing the designation of the church from “Mount Helm Baptist Church” to the “Church of God, Tabernacle of Christ”; (3) they have expressly repudiated all creeds and denominations as man-made devices; and then (4) they have proceeded to elect, after the schism in the church and the expulsion of the minority —some 160-odd persons — a new set of church trustees, and charged them with the duty of having the church property conveyed to the new organization, or to the trustees for the new organization, if that could be legally done. It is idle to say that a majority faction which has thus severed its connection with its old faith and organization in the most solemn form possible, first, by such declaration on its minutes, and, second, by reorganizing, in pursuance of that declaration, along the line of a new church, can any longer claim to be the church whose name, whose organization, and whose denominational status such majority faction have, both by words and acts, solemnly repudiated. That is the sole issue in this case, no question of ecclesiastical jurisdiction being involved. We have nothing to do with or say about the idea, however beautiful it may be, apparently entertained by appellees, that they can find the lost religious Atlantis sailing under this new flag, and establish one new church, disconnected wholly from all existing religious denominations, wherein universal harmony shall prevail. It is enough for us that the Baptist church as it exists to-day is one of the well-Iniown religious denominations of the world, and that the appel-lees have, in the manner indicated, most emphatically and un*502mistakably repudiated it, and set up and organized a wholly new and distinct church of their own. We think that it is clear that the original donor of the property constituting the Mount Iielm Baptist Church edifice and grounds donated it for use as a Baptist church, and more specifically the particular Baptist church known as the “Mount Helm Baptist Church”; and that its dedication to that use cannot be altered by those openly proclaiming that they are not Baptists, although they may constitute a majority in number of the old church. They do not claim as Baptists. They claim as the “Church of God, Tabernacle of Christ” — a new church, utterly distinct’ and independent ; their effort to retain (when they “cast the matter out,” as their minutes say) the mere name not being, as we think, at all determinative. They did not recall their fulmination against all denominations and creeds, nor undo their independent organization. The property is held in trust by the church for the purpose for which it was dedicated by the donor, and for that purpose alone.
In this view it is clear that the learned chancellor erred in his decree, which is reversed, and the injunction in the form it was as modified by the court below will be reinstated, and made perpetual, by a decree entered here.

So ordered.